UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6084



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TYRONE LOVELL STATON, a/k/a T Bone, a/k/a Bone,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-90-108)


Submitted:   May 7, 1996                   Decided:   July 23, 1996


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tyrone Lovell Staton, Appellant Pro Se. Charles Dee Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Tyrone Lovell Staton appeals the district court's

order denying his 28 U.S.C. § 2255 (1988) motion to vacate his sen-

tence. We have reviewed the record and the district court's order

and find no reversible error. Accordingly, we affirm substantially

on the reasoning of the district court. United States v. Staton,
No. CR-90-108 (E.D. Va. Dec. 19, 1995). We find that the ambiguity

existing in Staton's resentencing agreement with the Government

constituted only harmless error and that the court properly applied
a base offense level of 30. We also find harmless the resentencing

court's mistaken reference to an incorrect count of the grand jury

indictment. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2